DREW, Chief Justice.
The record here contains substantial competent evidence supporting the conclusion of the Chancellor below that the conveyance from the father to the son was not fraudulent within the purview of section 726.01, F.S.19S3, F.S.A. Appellant urges, however, that even if the conveyance was not fraudulent the facts and circumstances alleged in the bill and established by the evidence are sufficient to support a decree imposing an equitable lien on the property.
The record shows that the basis of the claim for an equitable lien was certain labor and material furnished for, and incorporated into, the improvement of the subject premises and that the appellant had duly filed a notice of lien therefor under the mechanics’ lien law, but had failed to institute foreclosure proceedings on the same within the period of one year provided by the statute. Under such facts the party furnishing the labor and material was not entitled to an equitable lien. Kimbrell v. Fink, Fla.1955, 78 So.2d 96.
Affirmed.
TERRELL and ROBERTS, JJ., and PARKS, Associate Justice, concur.